Citation Nr: 0738710	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-37 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for varicose veins, 
right leg, postoperative, currently evaluated as 40 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim for a heart condition.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1948 through 
November 1962.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The veteran requested a hearing in October 2004, but 
postponed and then cancelled his scheduled hearings.  He has 
made no request for his Board hearing to be rescheduled, so 
the Board is moving forward with appellate review.

During the course of this appeal, the veteran has claimed 
that he sustained injuries to his left side, involving his 
left shoulder, left hip, lower back, and left knee as a 
result of a fall caused by his service-connected varicose 
veins.  These issues are referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased rating for his service-
connected varicose veins, as well as entitlement to TDIU, and 
seeking to reopen his claim for service connection for a 
heart condition.  Unfortunately, these claims are not yet 
ready for appellate review as additional development is 
required under the law.

In May 2001, the veteran submitted a statement indicating 
that he receives "Social Security benefits due to [his] 
medical problems which are [his] service connected 
disabilities."  Under 38 C.F.R. § 3.159(c)(2) (2007), VA is 
required to assist the veteran in obtaining relevant records 
in the custody of a Federal department or agency, such as the 
Social Security Administration (SSA).  Because the medical 
evidence associated with the SSA file regarding the veteran's 
disability may be highly relevant to the issues of whether 
the veteran is entitled to an increased rating for varicose 
veins, whether the veteran is unemployable, and whether there 
exists new and material evidence to reopen the claim for a 
heart condition, this matter must be remanded so that the SSA 
documents can be associated with the claims folder.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.  

Finally, under Kent v. Nicholson, 20 Vet. App. 1 (2006), 
there are new VA notice requirements for new and material 
evidence claims.  In particular, under Kent, VA must notify 
the veteran of the elements of his claim and of the 
definition of "new and material evidence."  Kent also 
requires that VA give the veteran notice of precisely what 
evidence is necessary to reopen the claim, depending upon the 
basis of the previous denial.  The July 2001 notice in this 
case is not compliant with either Dingess, or Kent.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with both Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Obtain and associate with the claims 
folder all relevant medical evidence with 
regard to the veteran's claims, including 
records from the Social Security 
Administration pertaining to the veteran's 
disability benefits.

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



